Citation Nr: 1105498	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.  

2.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to April 
1972.  

This appeal arises from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1.  The appellant's DD Form 214 indicates he served in Europe for 
over one year.  

2.  Service treatment records do not document any neurological 
disorders in service.  

3.  VA records indicate the Veteran has a history of adult onset 
Diabetes mellitus since 1989.  

4.  VA physicians attribute the Veteran's neuropathic pain of 
both lower extremities to diabetes.  

5.  There is no competent medical evidence of record that 
indicates the Veteran's current neuropathic pain of the lower 
extremities is related to exposure to cold in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy 
of the right lower extremity have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection for peripheral neuropathy 
of the left lower extremity have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The Veteran submitted his claim for service connection for cold 
injury to both feet in March 2006.  The RO sent him a letter in 
March 2006 which informed him of what was needed from him, how VA 
could help him, what the evidence must show to support his claim, 
and how VA assigned disability ratings and effective dates.  

The RO obtained his service treatment records and afforded him a 
VA examination which included a medical opinion.  His records 
from the Social Security Administration were also obtained.  The 
Veteran has not identified any available evidence that has not 
been obtained.  

In February 2010, the Veteran withdrew his request for a hearing 
before a Veterans Law Judge at the RO.  

No further notice or assistance to the Veteran with his claim is 
necessary.  


SERVICE CONNECTION

The Veteran contends in his May 2006 statement that while serving 
in Germany he was exposed to extreme cold which caused him to 
develop peripheral neuropathy in his lower extremities.  
According to the Veteran, in early November 1971 he volunteered 
for KP duty while on maneuvers.  They were instructed that those 
on KP would be sleeping in a building at night.  They would need 
only their fatigues and field jacket.  During maneuvers they were 
changed to a mobile mess unit.  The temperatures were below 
freezing and for three days he slept in a tent without a sleeping 
bag.  His fingers and toes turned numb and dark blue.  After 
returning to his barracks he stayed in a hot shower for a long 
time to warm up.  That was the beginning of a lifetime of 
suffering with his feet.  After the service he got a job with Con 
Edison reading meters.  When winter came his feet would get cold 
and wet.  Sometimes his feet stayed cold for eight hours.  In 
1992, he went to a Podiatrist.  He had orthodontics made for his 
feet.  About six years ago he went to VA for treatment.  They 
told him he had nerve damage in his feet.  He reported being 
placed on Morphine for his feet and then methadone.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

VA recognizes numerous conditions as the chronic effects of cold 
exposure.  See The Veterans Benefits Administration Manual M21-
1MR, Part III, Subpart iv, Chapter 4, Section E, Subsection 21, 
paragraphs a - f (M21-1MR).  It explains that injury due to 
exposure to extremely cold temperatures causes structural and 
functional disturbances of small blood vessels; cells; nerves; 
skin, and bone, and that the physical effects of exposure may be 
acute or chronic, with immediate or latent manifestations.  

VA's manual lists the chronic effects of exposure to cold as: 
Chronic fungal infection of the feet; disturbances of nail 
growth; hyperhidrosis; chronic pain of the causalgia type; 
abnormal skin color or thickness; cold sensitization; joint pain 
or stiffness; Raynaud's phenomenon; weakness of hands or feet; 
night pain; weak or fallen arches; edema; numbness; paresthesias; 
breakdown or ulceration of cold injury scars; and vascular 
insufficiency, indicated by edema, shiny, atrophic skin, or hair 
loss.  VA recognizes the chronic effects of exposure to the cold 
include an increased risk of developing conditions such as: 
Peripheral neuropathy; squamous cell carcinoma of the skin, at 
the site of the scar from a cold injury; and arthritis or other 
bone abnormalities, such as osteoporosis, or subarticular 
punched-out lesions.  

Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).  

The evidence of record includes current diagnosis of peripheral 
neuropathy of the lower extremities, which is documented in VA 
records beginning in January 2002.  Beginning in January 2002 VA 
records include the Veteran's reports of "pins and needles" in 
his lower extremities.  May 2002 VA records include notations of 
idiopathic peripheral neuropathy.  

The first question to be addressed is whether there is evidence 
demonstrating the Veteran sustained a cold injury to the lower 
extremities in service.  Service treatment records do not include 
any complaints of a cold injury in service, but there are 
numerous complaints of various ailments.  Indeed, one physician 
wrote in December 1971, "after months of trying to convince me 
he is in too poor health for full duty, [the Veteran] now wants 
statement of perfect health for job in States."  The Veteran 
also indicated at is service separation examination in January 
1972, "I am in good health."  That same report also reflected 
that the Veteran's feet and lower extremities were normal on 
clinical evaluation.  

In support of his claim that he sustained a cold injury in 
service the Veteran submitted statements from his stepfather, a 
friend and his brother in May 2006.  None of them witnessed the 
cold injury.  They did however report the Veteran told them about 
having permanent damage to his feet after they were frozen in 
service, and that the Veteran's feet have not been the same since 
then.   

Consequently, the only evidence of a cold injury in service is 
based on the statements of the Veteran.  The statements of his 
stepfather, friend and brother are all based on what the Veteran 
told them.  They have no personal knowledge of the events which 
may have occurred in service.  

As to the Veteran's assertion he sustained a cold weather injury 
in service, the Board does not consider him credible.  This is 
because the circumstances of the Veteran's service would not have 
made in impossible or even inconvenient to seek medical attention 
for a cold injury in late 1971.  A review of his service 
treatment records demonstrates the Veteran often requested 
medical treatment, as often as every month.  As indicated above, 
his visits were so frequent his medical care providers in service 
noted he appeared to be attempting to avoid certain duties by 
complaining of physical disorders.  This very entry in the record 
occurred in December 1971, precisely at the time the Veteran is 
asserting he was suffering from a cold injury, yet the record is 
silent as to any such injury.  In addition, the Veteran now 
contends that he did not complain about this injury so as not to 
jeopardize his early separation from service, yet he offers no 
explanation as to how having a cold weather injury would result 
in that outcome.  Indeed, that assertion is fundamentally 
contradicted by the Veteran's sick call visits in 1972 for 
medical treatment prior to his separation.  Furthermore, the 
Veteran explicitly acknowledged he was in good health when 
examined in connection with his service discharge.  If that was 
not the case, he was attempting to deceive his examiner.  If that 
was true, then he is attempting to deceive VA now.  In either 
case, he is deceiving, which supports the conclusion he is not 
credible.  

Thus, with the service records failing to reflect a cold weather 
injury, and the Veteran not considered credible, the Board 
concludes the Veteran did not sustain any such injury in service.  

As to any assertion his current disability is due to in-service 
events, cold injury or otherwise, the Veteran is not competent to 
establish that fact, since it would require medical expertise.  

As to whether the evidence supports the conclusion there has been 
a continuity of symptoms since service as would otherwise support 
a claim for service connection, the Board does not find the 
Veteran's assertions credible for the reasons already mentioned.  

With respect to the statements from the Veteran's father-in-law, 
brother and friend, the Board does not consider these to carry 
any probative weight.  First, their premise that the Veteran 
sustained a cold weather injury in service is not credible, based 
as it is on the Veteran's assertion.  Second, the statements are 
decades after the events about which they relate, which alone 
raises questions about the precision of any facts reported.  In 
addition, there is a compression of time in the narratives with 
very few facts describing with any specificity the symptoms or 
behavior they observed to support the assertions the Veteran's 
problems have lasted 34 years, (a period of more than 12,000 
days).  Lastly, two of the three identify repeated post service 
cold weather injuries beginning as early as 1976, when the 
Veteran worked as a meter reader where his feet would get wet and 
cold and "stay that way for hours."  Thus, even if they were 
competent to link current disability to any particular cause, 
which they are not, the only credible cause they describe is from 
post service.  Thus, these statements are of limited probative 
value, and with no other evidence reflecting continuity of 
symptoms since service, the Board concludes the greater weight of 
the evidence is against the finding the Veteran has had chronic 
peripheral neuropathy like pain since service.   

Additionally the medical evidence does not support the claim.  It 
shows the Veteran's  peripheral neuropathy of the lower 
extremities has been attributed to his diabetes mellitus, which 
illness is repeatedly reported as beginning in 1989.  See, e.g., 
VA treatment records dated in November 2002, and September 2005.  
The Veteran also was afforded a VA examination in July 2006, at 
which time the examiner concluded the pain in his feet was less 
likely due to cold injury because there was no documentation of 
the cold injury and he did not complain of numbness in his feet 
after the alleged injury throughout the remainder of his service.  
Neuropathic pain of bilateral feet due to diabetes was the 
diagnosis.  

The Board has concluded the credible evidence of record does not 
demonstrate that the Veteran sustained a cold injury in service, 
and there are no relevant complaints reflected in the service 
record or in records for years after service.  Further, no 
competent or credible evidence links the claimed disability to 
service.  The evidence is not in equipoise.  Service connection 
for peripheral neuropathy of the lower extremities is not 
warranted. 


ORDER

Service connection for peripheral neuropathy of the right lower 
extremity is denied.  

Service connection for peripheral neuropathy of the left lower 
extremity is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


